BOND, J.
The trial court evidently found from the evidence that the defendant added her name to the note in suit after its delivery to the payee and after its maturity, without receiving any consideration whatever for such act. Under these circumstances she did not become bound for the performance of the contract expressed by the note, which was wholly a nudum pactum as to her. 'The contract in question being wholly executory, was not enforcible against her in any capacity, in the absence of a legal consideration. Stagg v. Linnen*465felser, 59 Mo. 336; McMahon v. Geiger, 73 Mo. loc. cit. 148, Lowenstein v. Sorge, 75 Mo. App. 281.
The case presents nothing for review, since there was ample testimony to support the finding of the lower court. Its judgment is, therefore, affirmed.
All concur.